In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-18-00111-CR &
                     06-18-00112-CR



       JESUS DE LA CRUZ HERRERA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
                 Lamar County, Texas
           Trial Court Nos. 27278 & 27560




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Our review of the clerk’s records in our case numbers 06-18-00111-CR and 06-18-00112-

CR indicates that they contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s

license number, passport number, social security number, tax identification number or similar

government-issued personal identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s

records in each of these cases include a social security number. Rule 9.10(b) states, “Unless a

court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s records contain sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed clerk’s records in our cause numbers

06-18-00111-CR and 06-18-00112-CR.

       IT IS SO ORDERED.

                                                            BY THE COURT

Date: March 19, 2019




                                                2